Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone call with Ms. Sophie Binet Cross on 4/22/2022.
The application has been amended as follows: 
1. In claim 45, line 2, after "1.5%" delete "." and insert “,”.
2. In claim 48, line 2, after “concentration of” delete “about”.
3. In claim 56, line 3, after "1.5%" delete "." and insert “,”.
4. In claim 56, line 3, after "lipoic acid choline ester" delete "or derivatives thereof".


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 02/15/2022, and Applicant’s arguments filed on 02/15/2022 have been considered, and found persuasive. Upon further consideration, the rejection of claims 45, 49, 50, 51, 52, 53, 56 under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 2010/0317725, PTO-1449), in view of Brown (US 20070207116, PTO-1449) is herein withdrawn.

Note: Examiners amendment above overcomes the claim 56 Rejection under 35 USC § 112(b).

Claims 45, 46, 47, 48, 50-53, 56 are allowed and renumbered to claims 1-9.
The instant invention as defined by claims 45, 46, 47, 48, 50-53, 56 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627